                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


CHERRY LYNETTE HARDY                                                                   PLAINTIFF


V.                                                        CIVIL ACTION NO.:3:20-cv-88-DAS


COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                                  MEMORANDUM OPINION


       The plaintiff, Cherry Lynette Hardy, seeks judicial review of the Social Security

Administration’s decision denying her application for Supplemental Security Income. The

plaintiff asserts the ALJ erred in assessing her upper extremity limitations; in fairly evaluating

the record; and in failing to develop the record by ordering a consultative examination. She also

argues the vocational expert erred when he named three jobs the plaintiff could perform but

included two obsolete jobs. The court having reviewed and considered the record, briefs and oral

argument and having considered the applicable regulations and case law in this matter, finds the

decision of the Commissioner should affirmed in part and be reversed and remanded in part.

                                              FACTS

       The plaintiff, Cherry Lynette Hardy, filed for supplemental security income on July 25,

2018, alleging she became disabled on June 12, 2018. The plaintiff alleges she is disabled based

on knee pain, high blood pressure, tendonitis and carpal tunnel syndrome. The Social Security

Administration denied the claim initially and on reconsideration. Following a hearing, the ALJ
issued an unfavorable decision on June 5, 2019 (Dkt. 14 p. 16-24).1 The Appeals Council denied

the request for review and this timely appeal followed.

         The ALJ determined Hardy had the following severe impairments: obesity, lumbago,

arthralgia of the knees, carpal tunnel syndrome, status post bilateral carpal tunnel releases,

neuropathy, right elbow epicondylitis and asthma. The ALJ found she retained the residual

functional capacity (RFC) to perform light work, except she could only occasionally climb and

balance. She could frequently reach, handle, and finger but needed a cane to assist in walking.

He determined she had no past relevant work experience but found based on the testimony of the

vocational expert, there was significant other work she could perform such as a food and

beverage clerk (21,000 jobs), as a catalog clerk (44,000 jobs), and as a cutter and paster (41,000

jobs).

                                                   ANALYSIS

                                 UPPER EXTREMITY LIMITATIONS

         In the present case, the plaintiff argues the ALJ’s decision that she could frequently

reach, handle, and finger frequently is not supported by substantial evidence. Her treating

physician gave a medical source statement check-marking that Hardy would have “significant

manipulative limitations.” She argues the ALJ, therefore, should have found she had a more

limited capacity than frequently reaching, handling, and fingering. If her manipulative abilities

were limited to occasionally, for instance, the base of available, unskilled jobs at the sedentary

level would be significantly eroded. See SSR 96-9p, 1996 WL 374185 (July 2, 1996).

         The plaintiff also argues the ALJ erred when he found her treating physician’s opinion

was not persuasive. Finally, she argues that if the ALJ was not going to grant her disability


1
 The administrative record is Docket 9. Unless otherwise indicated, all references are to the administrative record.
The page cites are to the court’s numbering system, rather than the administrative numbering.

                                                          2
benefits on the scant medical records, he should have granted her request for a consultative

examination so that she could have a Tinel’s and Phalen’s test performed.

       Working backward up this chain of arguments, the court notes the ALJ has substantial

discretion in ordering or denying a consultative examination and need do so only if he needs

additional evidence to enable him to decide. Pierre v. Sullivan, 884 F.2d 799, 802 (5th Cir. 1989).

The plaintiff requested another consultative examination to include two tests for carpal tunnel

syndrome; however, in this case there is no dispute that Hardy has carpal tunnel syndrome. The

ALJ acknowledged the diagnosis and found that it was a severe impairment. It is clear the CTS is

why the ALJ limited her to frequent rather than constant handling and fingering. Consequently,

the ALJ did not abuse his discretion when he chose not to order the requested consultative

examination.

       As to the assessment of the treating physician’s opinion, the ALJ found the opinions

offered to be less than persuasive because he appeared to rely largely on the patient’s subjective

complaints and because the physician’s objective findings did not support the opinion.

Additionally, the treating physician appears to be acting as an advocate for his patient. On a thin

record with few visits or abnormal objective findings to justify the restrictions, the treating

physician not only found “significant manipulative limits,” but that the plaintiff could walk only

two hours in a day, sit two hours in a day, and would be distracted by pain so frequently it would

interfere with her ability to perform even simple work. He further opined she would be off task a

quarter of the day and would miss four days of work per month. However, his records showed

his patient was exaggerating her pain complaints. His abnormal findings were largely limited to

swelling, some reduced range of motion, and crepitus in her knee. As to her carpal tunnel

syndrome, the medical records show a positive Phalen’s test before the onset of disability, but



                                                  3
only tenderness of the volar aspect of the wrists on tap and bending at one visit. At two visits,

Hardy did not mention wrist complaints at all. Consequently, the record supports finding the

treating source’s opinions were not supported by his objective findings.

       Finally, as the Commissioner points out, the check mark on “significant manipulative

limitations” is not specific enough to contradict the RFC. The plaintiff disagrees with the

determination, urging that her handling and fingering was more limited, but the court finds the

ALJ’s determination of her RFC is supported by substantial evidence.

                                   VOCATIONAL EVIDENCE

       Next, the plaintiff seeks remand arguing that two of the jobs: “catalog clerk” and “cutter

and paster” are obsolete, leaving only the food and beverage clerk job as an existing option.

Hardy argues that with only 21,000 jobs available in the national economy, the Commissioner

has not proven there are a significant number of jobs in the national economy that she can

perform. She also argues that the court should disregard the VE’s testimony as unreliable,

because she testified to two jobs that are obsolete. The Commissioner does not counter that the

jobs are not obsolete but rather asserts Social Security regulations allow it and vocational experts

to rely on the Dictionary of Occupational Titles and therefore the plaintiff cannot prevail.

Regardless, this court recently ruled that it will discount the testimony of a vocational expert and

disregard the numbers given by such an expert where common sense indicates the job is in fact

obsolete and the DOT numbers unbelievable. In Hardine v. Comm. of Social Security, 2021 WL

109843 (N.D. Miss. Feb 26, 2021), the court recognized that the job of addresser is obsolete. The

court, as it stated in Hardine, remains puzzled by the reliance of vocational experts on obsolete

jobs given the great number and wide variety of jobs listed in the DOT and will not accept an

obsolete job “any more than it would accept the job of a lamplighter.” Id. at *1.



                                                 4
       In the present case the plaintiff challenges the job of catalog clerk. The catalog clerk job

falls under the DOT code 249.587- 018, which is titled “Document Preparer, Microfilming

(business ser.). The DOT describes the job as follows:

       Prepares documents, such as brochures, pamphlets, and catalogs, for
       microfilming, using paper cutter, photocopying machine, rubber stamps, and other
       work devices: cuts documents into individual pages of standard microfilming size
       and format when allowed by margin space, using paper cutter or razor knife.
       Reproduces document pages as necessary to improve clarity or to produce one or
       more pages into single page of standard microfilming size, using photo copying
       machine. Stamps standard symbols on pages or inserts instruction cards between
       pages of material to notify microfilm- camera operator … of special handling,
       such as manual repositioning, during microfilming. Prepares cover sheet and
       document folder for material and index card for company files indicating
       information, such as firm name and address, product category, and index code, to
       identify material. Inserts material to be filmed in document folder and files folder
       for processing according to index code and filming priority schedule.


       The plaintiff also challenges the job of cutter and paster as obsolete. The DOT describes

this job at 249.587-014, as “tears or cuts marked articles or advertisements in newspapers and

magazines, using knife or scissors. Records names of publication, page and location, date, and

name of customer on label, and affixes label to clipping.” Just as with the addresser job in

Hardine, the court has no trouble recognizing these two jobs are obsolete and the DOT numbers

not believable. Read v. Commissioner of Social Security, 2016 WL 2610117 (Md. May 6, 2016)

(finding all three jobs selected by VE, “cutter and paster,” “telegraph service rater,” and

“addresser,” were obsolete). “If the only jobs that the applicant is … capable of doing no longer

exist in the American economy (such as pin setter, phrenologist, leech collector, milkman, pony

express rider, and daguerreotypist), the applicant is disabled from working….” Id.

       The plaintiff argues the court should disregard the balance of the VE’s testimony and find

substantial evidence does not support the ALJ’s decision that a significant number of jobs exist

in the national economy. In effect the plaintiff argues the court should weigh the demonstrated

                                                 5
unreliability of part of the VE’s testimony, against the VE’s testimony about remaining available

jobs.

        This court in Hardine affirmed the Commissioner’s decision, accepting some of the VE

testimony despite also finding clear error in other parts of the VE’s testimony. In Hardine, the

court found that the VE’s testimony regarding the “addresser” job was erroneous because the job

was obsolete and that it could not consider the VE’s testimony about the number of addresser

jobs. Nevertheless, based on the same VE’s testimony this court agreed there were two other jobs

available totaling 36,436 jobs in the national economy and affirmed the decision.

        Since issuing its order in Hardine, the court has reviewed other decisions by this court

where the court declined to rely on the VE’s testimony in such cases. The court is persuaded by

the logic of the analysis given in Buggs v. Saul, Civil Action No. 3:20-cv-68-RP (N.D. Miss.

Oct. 28, 2020) and Goliday v. Saul, Civil Action No. 3:20-cv-228-DMB-RP (N.D. Miss. May 21,

2021), report and recommendation adopted (N.D. Miss. June 15, 2021).

        In Buggs, the court found a direct conflict between the VE’s testimony and the DOT.

The VE testified the plaintiff could work as a button reclaimer, a job that conflicted with

assessed RFC reaching limitations. Disregarding the VE’s testimony about the misidentified job

left 29,100 jobs available in the national economy. The court held:

        Given the lack of Fifth Circuit guidance on whether such a number of jobs in the
        national economy is sufficient and considering the questionable reliability of the
        VE's testimony … the court is uncomfortable concluding and will decline to
        conclude that there exists a significant number of such jobs in the national
        economy.

Buggs, at p. 2 (citing Morgan v. Colvin, 2016 WL 5369495, at * 10 (N. D.

Tex. Sept. 6, 2016)).




                                                 6
       In Goliday, the ALJ relied on VE testimony naming the addresser job as one the plaintiff

could do. The plaintiff argued this job was obsolete and thus urged the court to disregard the

remaining jobs named by the VE as unreliable. After noting the Fifth Circuit has not provided a

specific number as “significant,” it looked to a Sixth Circuit case law, setting out factors to

consider when determining what amounts to “significant numbers.” The Sixth Circuit instructs:

     A judge should consider many criteria in determining whether work exists in
     significant numbers, some of which might include: the level of claimant’s
     disability; the reliability of the [VE]’s testimony; the reliability of the claimant’s
     testimony; the distance claimant is capable of traveling to engage in the assigned
     work; the isolated nature of the jobs; the types and availability of such work, and so
     on.”

Hall v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988) (emphasis added).

       Citing Buggs, the court found the reliability of the VE’s testimony was questionable

because he provided a job that was clearly obsolete. “This undermines the reliability of the VE’s

testimony as to the number of catalogue clerk and surveillance system monitor jobs in the

national economy, and as such the undersigned declines to conclude that those jobs exist in

significant numbers in the national economy based on the VE’s testimony.” Goliday, at p.6. The

court also rejected the cases cited by the Commissioner that held smaller numbers were found to

be significant because “in none of those cases was the VE found to have given erroneous or

unreliable testimony as was given in Buggs and in the present case.” Id.

       This court agrees with the reasoning and holdings in Buggs and Goliday and declines to

find that there is substantial evidence to support the Step Five finding that there are significant

numbers of jobs this plaintiff can perform. Paraphrasing Goliday, “To be clear, the undersigned

makes no categorical finding that [21,000 food and beverage clerk] jobs in the national economy

is not a significant number …. Such numbers may well constitute a significant number under

other circumstances. However in this particular case, based on the VE’s erroneous testimony

                                                  7
regarding the number of [obsolete] jobs in the national economy and the resulting questionable

reliability of the VE’s testimony regarding the [remaining jobs] …, the undersigned finds the

ALJ’s conclusion that jobs exist in significant numbers is not supported by substantial evidence.”

Goliday, at p. 6.

                                         CONCLUSION

       For the foregoing reasons the undersigned finds the decision of the Commissioner is not

supported by substantial evidence. Therefore, the court finds that the decision of the

Commissioner should be reversed and remanded for further proceedings to include the taking of

testimony from a vocational expert about the availability of jobs in the national economy this

plaintiff can perform.

       A separate judgment will be entered.

         THIS the 30th day of June, 2021.



                                              /s/ David A. Sanders
                                              U.S. MAGISTRATE JUDGE




                                                 8
